Birdsong, Chief Judge.
The State brings this direct appeal from a judgment of the Ware County Superior Court affirming the award of the State Board of Workers’ Compensation. Appeals “from decisions of the superior courts reviewing decisions of the [State] Board of Workers’ Compen*612sation” must be made in accordance with the discretionary appeal procedure of OCGA § 5-6-35 (a) (1). The requirements of this code section are jurisdictional and in the absence of compliance, this court is without authority to accept an appeal. Crimminger v. Habif, 174 Ga. App. 440, 441 (330 SE2d 164). As the procedure mandated by OCGA § 5-6-35 was not followed, this appeal must be dismissed. DePass v. Bd. of Review, 172 Ga. App. 561 (324 SE2d 505).
Decided June 22, 1988.
A. Mark Lee, Michael J. Bowers, Attorney General, for appellants.
Rudolph J. Chambless, for appellee.

Appeal dismissed.


Banke, P. J., and Beasley, J., concur.